Order entered September 10, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00558-CV

            STEPHEN B. HOPPER AND LAURA S. WASSMER, Appellants

                                             V.

            JOHN L. MALESOVAS, D/B/A MALESOVAS LAW FIRM AND
                FEE, SMITH, SHARP & VITULLO, LLP, Appellees

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-03238-1

                                         ORDER
       Before the Court is appellees’ September 7, 2018 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to October 15, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE